DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          AXEL INOSTROZA,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3369

                              [May 16, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ilona Maxine Holmes, Judge; L.T. Case No. 14-
004650CF10A.

   Carey Haughwout, Public Defender, and Kai Li Aloe Fouts, Special
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.